DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Claims 1-35 are canceled.Claims 36-47 are pending.
Applicant, on pages 8-9 of the remark filed on 06/01/2021, argues that Applicant respectfully submits that none of the Li provisional applications teach or suggest any of the subject matter of paragraphs [0210][0212] of the Li publication, which is relied upon by the Examiner.  However, the Examiner respectfully disagrees.
Li reference claims the benefit of provisional application No. 61/893039 (filed on October 18, 2013), that describes the subject matter of paragraphs [0210]-[0212] of the Li publication which is relies by the Examiner.  For example, provisional application No. 61/893039 discloses at in paragraph [0060] that a MTC UE can determine a coverage enhancement level it requires to establish communication with a NodeB based on a Reference Signal Received Power (RSRP) measurement that can be performed. After detecting a SIB, information of a transmission power for a reference signal transmitted by a NodeB and used for RSRP measurement can be obtained.  .
Double Patenting
Terminal disclaimer filed on 06/01/2021 has been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 20150016312) in view of Lee et al. (U.S. 20190090219).
For claim 36, Li et al. disclose a base station comprising: 
a memory; and at least one hardware processor coupled to the memory, wherein the at least one hardware processor is configured to transmit system information, wherein the system information is configured to include a Reference Signal Received Power (RSRP) threshold value (at least [0210]-[0212].   The UE 114 can perform a channel measurement and, if the channel measurement metric (such as RSRP) is lower than a predefined threshold (or if a path-loss is larger than another predefined threshold) informed in a SIB or a SIB-CE, the UE 114 can assume it is coverage limited. Multiple CE levels can also be defined and the UE 114 can determine a CE level for subsequent operation based on a number of decoding attempts before detection , and to transmit preambles with repetitions based on the enhanced coverage (at least [0117] and [0132].  Each number of RA preamble repetitions per RA preamble transmission can correspond to a respective CE level.)  However, Li et al. do disclose the RSRP threshold value is configured to cause a user equipment (UE): to determine that an enhanced coverage is necessary based on both (i) a comparison of the RSRP threshold value with an RSRP value measured by the UE, and (ii) whether or not the UE is capable of the enhanced coverage 
In the same field of endeavor, Lee et al. disclose the RSRP threshold value is configured to cause a user equipment (UE): to determine that an enhanced coverage is necessary based on both (i) a comparison of the RSRP threshold value with an RSRP value measured by the UE, and (ii) whether or not the UE is capable of the enhanced coverage (at least [0177]-[0178], [0256] and [0260].   A WTRU may first measure the RSRP, and if the RSRP is lower than a threshold, the WTRU may select the PRACH resource type B to transmit a PRACH preamble. Otherwise, the WTRU may select the PRACH resource type A to transmit the PRACH preamble. In another embodiment, the PRACH resource type selection may be based on WTRU category. For example, if a WTRU is a coverage enhanced LC-MTC WTRU, the WTRU may always select the PRACH resource type B for the PRACH preamble transmission. However, the other WTRUs may select PRACH resource type A. A coverage enhanced WTRU may be a WTRU which requires coverage enhancement or a WTRU which employs coverage enhancement techniques or supports a coverage enhancement mode.

For claim 37, the combination of Lee et al. and Li et al. disclose the base station according to claim 36.  Furthermore, Lee et al. disclose wherein the at least one hardware processor is configured to transmit a random access response with repetitions based on the enhanced coverage (at least [0006] and [0117].   A User Equipment (UE) receives from an enhanced NodeB (eNB), a signal providing a System Information Block (SIB) that informs a number of resource sets for Random Access (RA) preamble transmission in a resource from a resource set. Each resource set includes time, frequency, and code resources and is associated with a number of repetitions for a RA preamble transmission and with a maximum number of RA preamble transmissions. The method further includes determining by the UE a number of repetitions for a transmission of a RA preamble and a corresponding resource set.)
For claim 38, the combination of Lee et al. and Li et al. disclose the base station according to claim 36.  Furthermore, Lee et al. disclose wherein the system information is configured to include information for preamble transmission (at least [0006] and [0117].   A User Equipment (UE) receives from an enhanced NodeB (eNB), a signal providing a System Information Block (SIB) that informs a number of resource sets for Random Access (RA) preamble transmission in a resource from a resource set. Each resource set includes time, 
	For claims 39-47, the claims have features similar to claims 36-38.  Therefore, the claims are also rejected for the same reasons in claims 36-38.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/24/2021